Per Curiam.

It is charged by the petition herein that the respondent converted to his own use the sum of $114.63 collected on behalf of a client and that he failed to pay said amount to his client until after receipt' of notice that charges had been filed against him with the Association of the Bar of the City of Hew York.
The respondent, by his answer, admits the facts alleged in the petition. He asserts his misconduct was due to dire financial need because the income from his practice was insufficient to meet the essential living expenses of himself and his family. He is now in the employ of a corporation located in Detroit, Michigan, engaged in the manufacture of war materials for the United States Government. He asks that the court show consideration and mercy, and hopes to be permitted to resume practice in this State after the termination of the war.
In consideration of the repayment in full of the amount converted as aforesaid, the respondent’s frankness, his apparent realization of and sincere regret for bis misconduct and cer*343tain other mitigating circumstances present in this case, it is our judgment that he should he censured.
Martin, P. J., Townley, Untermyer and Cohn, JJ., concur; Glennon, J., taking no part.
Respondent censured.